

	

		II

		109th CONGRESS

		1st Session

		S. 514

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Byrd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To complete construction of the 13-State Appalachian

		  development highway system, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Appalachian Development Highway System

			 Completion Act of 2005.

		2.Appalachian

			 development highway system

			(a)Authorization

			 of appropriationsThere are authorized to be appropriated out of

			 the Highway Trust Fund (other than the Mass Transit Account) for the

			 Appalachian development highway system program under section 14501 of title 40,

			 United States Code, $840,000,000 for each of fiscal years 2005 through

			 2010.

			(b)ApportionmentThe

			 Secretary shall apportion funds made available by subsection (a) for fiscal

			 years 2005 through 2010 among the States based on the latest available

			 cost-to-complete estimate for the Appalachian development highway system under

			 section 14501 of title 40, United States Code, prepared by the Appalachian

			 Regional Commission.

			(c)Applicability

			 of title 23Funds made available

			 by subsection (a) shall be available for obligation in the same manner as if

			 the funds were apportioned under chapter 1 of title 23, United States Code,

			 except that—

				(1)the Federal share

			 of the cost of any project carried out using the funds shall be determined in

			 accordance with section 14501 of title 40, United States Code; and

				(2)the funds shall

			 remain available until expended.

				(d)Availability of

			 fundsNotwithstanding any other provision of law enacted before,

			 on, or after the date of enactment of this Act, any obligation limitation

			 enacted for any of fiscal years 2005 through 2010 shall not apply to

			 obligations authorized for the Appalachian development highway system program

			 under section 14501 of title 40, United States Code.

			(e)Loans between

			 States

				(1)In

			 generalOn notice to the Secretary of Transportation, a State

			 that receives an apportionment under subsection (b) may lend any amount of

			 contract authority or obligation authority available to the State pursuant to

			 the apportionment to any other State that is eligible for such an apportionment

			 for use by the borrowing State for activities eligible under section 14501 of

			 title 40, United States Code.

				(2)RepaymentAny

			 loan under paragraph (1) shall be repaid not later than September 30,

			 2010.

				(f)Administrative

			 expensesSection 104(a) of title 23, United States Code, is

			 amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 the Federal lands highway program under section 204, or the Appalachian

			 development highway system program under section 201 of the Appalachian

			 Regional Development Act of 1965 (40 U.S.C. App.), and inserting

			 or the Federal lands highway program under section 204,;

			 and

					(B)in subparagraph

			 (A)—

						(i)by

			 striking necessary— and all that follows through to

			 administer and inserting necessary to administer;

			 and

						(ii)by

			 striking clause (ii);

						(2)by redesignating

			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;

			 and

				(3)by inserting

			 after paragraph (1) the following:

					

						(2)Appalachian

				development highway systemWhenever an apportionment is made of

				the sums made available for expenditure on the Appalachian development highway

				system program under section 14501 of title 40, the Secretary shall deduct that

				sum, in an amount not to exceed 2/5 of 1 percent of the

				sums made available, as the Secretary determines to be appropriate—

							(A)to administer

				that section; and

							(B)to make transfers

				to the Appalachian Regional Commission to pay the costs of administrative

				activities associated with the Appalachian development highway system.

							.

				(g)Minimum

			 guaranteeSection 105 of title 23, United States Code, is

			 amended—

				(1)in the first

			 sentence of subsection (a), by striking Appalachian development highway

			 system,; and

				(2)in subsection

			 (c)(1), by striking Appalachian development highway system, each

			 place it appears.

				

